  Case 12-34766         Doc 69     Filed 10/02/18 Entered 10/02/18 12:41:30              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12-34766
         BRENT J LOWE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2012.

         2) The plan was confirmed on 01/09/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/13/2018.

         6) Number of months from filing to last payment: 71.

         7) Number of months case was pending: 73.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $15,822.00.

         10) Amount of unsecured claims discharged without payment: $135,848.67.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 12-34766       Doc 69        Filed 10/02/18 Entered 10/02/18 12:41:30                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $24,102.46
       Less amount refunded to debtor                          $2,546.72

NET RECEIPTS:                                                                                   $21,555.74


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $959.38
    Other                                                                    $20.50
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,479.88

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
BANK OF AMERICA NA               Unsecured         172.30           NA              NA            0.00       0.00
BLACK EXPRESSIONS BK CLUB        Unsecured          97.00           NA              NA            0.00       0.00
C WESLEY BARNETT DDS PC          Unsecured         417.90           NA              NA            0.00       0.00
CARRINGTON MORTGAGE SERVICES     Secured       47,449.00     99,213.91       102,319.91           0.00       0.00
CARRINGTON MORTGAGE SERVICES     Secured              NA       3,106.00          664.21        664.21        0.00
CARRINGTON MORTGAGE SERVICES     Unsecured     31,292.00            NA              NA            0.00       0.00
CASHNET USA                      Unsecured         387.47           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00        390.40          390.40          39.04       0.00
COMMONWEALTH EDISON              Unsecured         519.33        421.64          421.64          42.16       0.00
COOK COUNTY TREASURER            Unsecured      1,038.29            NA              NA            0.00       0.00
COOK COUNTY TREASURER            Secured        1,038.29           0.00            0.00           0.00       0.00
COUNTRY INSURANCE                Unsecured         250.63           NA              NA            0.00       0.00
DIRECTV                          Unsecured         186.00        186.54          186.54          18.65       0.00
DISH NETWORK                     Unsecured         283.00           NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      5,500.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      5,500.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      5,000.00            NA              NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      4,057.00       4,057.50        4,057.50        405.75        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured          75.00        459.64          459.64          45.96       0.00
INTERNAL REVENUE SERVICE         Priority             NA         921.36          921.36        921.36        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         230.08          230.08          23.01       0.00
ISAC                             Unsecured     20,335.00     20,726.48        20,726.48           0.00       0.00
MCSI INC                         Unsecured         250.00        800.00          800.00          80.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         250.00        250.00          250.00          25.00       0.00
NICOR GAS                        Unsecured         153.75        215.75          215.75          21.58       0.00
OCWEN LOAN SERVICING LLC         Secured       23,025.00     23,468.06        23,468.06           0.00       0.00
OCWEN LOAN SERVICING LLC         Unsecured     23,025.00            NA        23,468.06      2,346.81        0.00
PAYDAY LOAN STORE OF IL INC      Unsecured         705.22        332.84          332.84          33.28       0.00
PRA RECEIVABLES MGMT             Unsecured      6,827.00       6,827.17        6,827.17        682.72        0.00
PREMIER BANK CARD                Unsecured         406.00        405.57          405.57          40.56       0.00
PROACTIVE SOLUTION               Unsecured          99.84           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 12-34766       Doc 69        Filed 10/02/18 Entered 10/02/18 12:41:30                 Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim        Claim       Principal        Int.
Name                                 Class   Scheduled      Asserted     Allowed        Paid          Paid
STEALTH SECURITY GROUP           Unsecured         400.00           NA          NA            0.00         0.00
US DEPT OF ED FEDLOAN            Unsecured      7,000.00     29,393.09    29,393.09           0.00         0.00
VILLAGE OF DOLTON DEPT OF REVE   Unsecured         750.00           NA          NA            0.00         0.00
VILLAGE OF RIVERDALE             Unsecured         100.00           NA          NA            0.00         0.00
VILLAGE OF RIVERDALE             Unsecured         100.00           NA          NA            0.00         0.00
VILLAGE OF RIVERDALE             Unsecured         100.00           NA          NA            0.00         0.00
WELLS FARGO DEALER SVC INC       Secured        9,579.00     10,615.05    10,615.05     10,615.05     1,070.72


Summary of Disbursements to Creditors:
                                                              Claim          Principal               Interest
                                                            Allowed              Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                 $125,787.97             $0.00                 $0.00
      Mortgage Arrearage                                   $664.21           $664.21                 $0.00
      Debt Secured by Vehicle                           $10,615.05        $10,615.05             $1,070.72
      All Other Secured                                      $0.00             $0.00                 $0.00
TOTAL SECURED:                                         $137,067.23        $11,279.26             $1,070.72

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00             $0.00                 $0.00
       Domestic Support Ongoing                               $0.00             $0.00                 $0.00
       All Other Priority                                   $921.36           $921.36                 $0.00
TOTAL PRIORITY:                                             $921.36           $921.36                 $0.00

GENERAL UNSECURED PAYMENTS:                             $88,164.76          $3,804.52                 $0.00


Disbursements:

       Expenses of Administration                             $4,479.88
       Disbursements to Creditors                            $17,075.86

TOTAL DISBURSEMENTS :                                                                       $21,555.74




UST Form 101-13-FR-S (09/01/2009)
  Case 12-34766         Doc 69      Filed 10/02/18 Entered 10/02/18 12:41:30                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
